Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s Amendment was given in a telephone interview with Tarek N. Fahmi, Reg. 41,402 on May 11, 2022.

IN THE CLAIMS

Please amend Claim 7 and Claim 12.

Claim 7. (Currently Amended) The system of claim 1, wherein the firearm-related event is movement of the firearm, an attempted operation of the firearm, disabling of a safety of the firearm, exiting a vehicle with a firearm, the user 

Claim 12. (Currently Amended) A system comprising: a telematics sensor device associated with a firearm, wherein the firearm has a status of either unholstered or holstered in a holster worn by a user, the telematics sensor device configured to: detect the occurrence of a firearm-related event and to record metadata concerning the status and the firearm-related event to an internal storage component, wherein the firearm-related event is movement of the firearm, an attempted operation of the firearm, disabling of a safety of the firearm, exiting a vehicle with a firearm, the user 
 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (URBAN, Pub. No:  US 2008-0061991; EFREMKINA, Pub. No.: US 2016-0116241; HALE, Pub. No:  US 2009-0069953; STEIL, Pub. No:  US 2015-0260487) does not teach nor suggest in detail the limitations: 
“A system comprising: a telematics sensor device associated with a firearm, wherein the firearm has a status of either unholstered or holstered in a holster worn by a user, the telematics sensor device configured to: detect the occurrence of a firearm-related event and to record metadata concerning the status and the firearm-related event to an internal storage component; and provide wireless communication with a mobile device associated with the user and/or a beacon mounted in the proximity of the telematics sensor device, wherein the mobile device and/or the beacon provide a current location and a portion of the recorded metadata concerning the status and the firearm-related event to a remote server for display in a monitoring user interface at one or more remote user displays, and the beacon uses the Google Eddystone, iBeacon, FlyBell, or BLE protocol for monitoring and ranging the proximity of the telematics sensor device” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record URBAN does not teach or suggest in detail a telematics sensor device for a firearm that detects a holstered status for a firearm in a holster worn by a user.  The prior art is silent as to provide wireless communication with a beacon associated with the user and a beacon mounted in the proximity of the telematics sensor device, wherein the beacon provide a current location and a portion of the recorded metadata concerning the status and the firearm-related event to a remote server for display in a monitoring user interface at one or more remote user displays, and the beacon uses the Google Eddystone, iBeacon, FlyBell, or BLE protocol for monitoring and ranging the proximity of the telematics sensor device as amended by the Applicant.  
URBAN only teaches a telematics sensor device for a firearm that has a status of unholstered and the telematics sensor device detects the occurrence of a firearm-related events and records metadata concerning the status and the firearm-related events to an internal storage as well as provide wireless communication with a mobile device associated with the user and a portion of the recorded metadata concerning the status and the firearm-related event.  The closest NPL BOLIVAR (BOLIVAR, “Designing of a Telematic Network to Provide Real-Time Supervision and Control for Tactical Units”, 2010) discusses generally a telematics sensor device detects the occurrence of a firearm-related events but is silent as to the specifics for at least including wireless communication with a mounted beacon associated with a user that is mounted in the proximity of the telematics sensor device, wherein the beacon provide a current location and a portion of the recorded metadata concerning the status and the firearm-related event to a remote server for display in a monitoring user interface at one or more remote user displays.
Whereas, as stated above, Applicant’s claimed invention a telematics sensor device for a firearm that detects a holstered status for a firearm in a holster worn by a user.  The claims also recite providing wireless communication with a beacon associated with the user and a beacon mounted in the proximity of the telematics sensor device, wherein the beacon provide a current location and a portion of the recorded metadata concerning the status and the firearm-related event to a remote server for display in a monitoring user interface at one or more remote user displays, and the beacon uses the Google Eddystone, iBeacon, FlyBell, or BLE protocol for monitoring and ranging the proximity of the telematics sensor device. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-3, 5-28 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481